Citation Nr: 1234796	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-44 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from February 1951 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The issues of service connection for right hip and cervical spine disorders were previously remanded by the Board in February 2012 for further evidentiary development of obtaining VA medical opinions for right hip and cervical spine disorders.  This was accomplished, and the claim was readjudicated in an 
August 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran sustained a right hip injury in service.

2.  Right hip disorder symptoms were not chronic in service.

3.  Right hip disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed right hip disability is not related to active service.

5.  The Veteran sustained a neck injury in service.

6.  Cervical spine disorder symptoms were not chronic in service.

7.  Cervical spine disorder symptoms have not been continuous since service separation.

8.  The Veteran's currently diagnosed cervical spine disability is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely February and April 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notices included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA orthopedic examination in 
March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of right hip and cervical spine disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Hip Disorder

The Veteran contends that he has a right hip disorder that began during active service.  During the current claim, the Veteran asserted that he injured his right hip in service when his right leg was caught in a propeller and he was thrown against a wall in June 1956.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a right hip injury in service, but right hip disorder symptoms were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a right hip injury; however, the Veteran submitted lay statements from fellow service members who reported that the Veteran injured his right hip when his right leg was caught in a propeller and he was thrown against a wall during service in June 1956.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v, 6 Vet. App. at 469-70 (holding lay testimony competent when it concerns features or symptoms of injury or illness).  

The Veteran's service treatment records indicate that the Veteran's right hip injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a right hip injury.  The evidence in this case includes a May 1959 service periodic examination report, which is negative for any right hip disorder or right hip disorder symptoms.  Service periodic examination reports dated from August 1960 to September 1969 are negative for any right hip disorder or right hip disorder symptoms.  In the August 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of a right hip injury or right hip disorder.  The August 1970 service separation clinical findings by the examiner revealed no right hip abnormality.  In the August 1970 "Report of Medical History," the Veteran reported being in "excellent health."  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of a right hip disorder at service separation in February 1971.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right hip disorder have not been continuous since service separation in 
February 1971.  As indicated, at the August 1970 service separation examination, the Veteran's right hip was clinically evaluated as normal.  Following service separation in February 1971, the evidence of record shows no complaints, diagnosis, or treatment for any right hip disorder until February 2012.  The evidence shows that a right hip disorder first manifested many years after service in 
February 2012, notably over 41 years after service discharge, when the Veteran was diagnosed with degenerative changes of the right hip.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until February 2012 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic right hip disorder symptoms in service or continuous symptoms of a right hip disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had right hip symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic right hip disorder symptoms in service and continuous right hip disorder symptoms since service, made in the context of the January 2009 claim for service connection (VA disability compensation) for a right hip disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic right hip disorder symptoms in service and continuous post-service right hip disorder symptoms are inconsistent with the service treatment record evidence, including the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for decades after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.

The Veteran's recent statements of chronic right hip disorder symptoms in service and continuous post-service right hip disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA and private treatment records.  VA treatment records dated from October 2003 to September 2009 do not reflect any report of an in-service right hip injury, chronic right hip disorder symptoms in service, or continuous right hip disorder symptoms since service separation.  Private treatment records dated from November 2004 to March 2009 do not reflect any report of an in-service right hip injury, chronic right hip disorder symptoms in service, or continuous right hip disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a right hip injury in service, chronic right hip disorder symptoms in service, or continuous right hip disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).

Other evidence of record that tends to show that right hip disorder symptoms have not been continuous since service separation includes a November 2004 private treatment record, where the private examiner reported a normal musculoskeletal system with no arthralgias or myalgias.  In a May 2005 private treatment record, the private examiner reported a normal musculoskeletal system with normal range of motion, strength, and tone.  In a June 2005 private treatment record, the private examiner reported a normal musculoskeletal system with normal range of motion, strength, and tone.  In a November 2005 private treatment record, the private examiner reported a normal musculoskeletal system with normal range of motion, strength, and tone.  In a January 2007 private treatment record, the private examiner reported a normal musculoskeletal system with normal range of motion, strength, and tone.  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a right hip disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a right hip disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right hip disability is not related to his active service.  In the March 2012 VA orthopedic examination, the Veteran reported injuring his right hip in service when his right leg was caught in a propeller and he was thrown against a wall.  The Veteran was diagnosed with degenerative joint disease of the right hip.  The VA examiner opined that, based on the evidence of record, the Veteran's right hip disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

The VA examiner reasoned that the service treatment records after the reported right hip injury in service were negative for any right hip disorder.  The VA examiner also reasoned that the Veteran did not receive any treatment for a right hip disorder for many years after service until February 2012.  The VA examiner further reasoned that the X-rays reflected degenerative joint disease of both hips and that the degenerative changes of the right hip were because of expected aging and not from the right hip trauma sustained in service.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current right hip disorder and his military service, including no credible evidence of continuity of symptomatology of a right hip disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current right hip disability to service, the only probative nexus opinion on file, in March 2012, weighs against the claim.  The March 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a right hip disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right hip disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his neck in service when his right leg was caught in a propeller and he was thrown against a wall in June 1956.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a neck injury in service, but cervical spine disorder symptoms were not chronic in service.  The Veteran's service treatment records are negative for any complaints or treatment for a neck injury; however, the Veteran submitted lay statements from fellow service members who reported that the Veteran injured his neck when his right leg was caught in a propeller and he was thrown against a wall during service in June 1956.  See Bennett (the Board may rely upon lay testimony as to observable facts); see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno at 469-70 (holding that lay testimony competent when it concerns features or symptoms of injury or illness).  

The Veteran's service treatment records indicate that the Veteran's neck injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a neck injury.  The evidence in this case includes a May 1959 service periodic examination report, which is negative for any cervical spine disorder or cervical spine disorder symptoms.  Service periodic examination reports dated from August 1960 to September 1969 are negative for any cervical spine disorder or cervical spine disorder symptoms.  In the August 1970 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, the service examiner's review of the history is negative for any reports by the Veteran of symptoms of a neck injury or cervical spine disorder.  The August 1970 service separation clinical findings by the examiner revealed no cervical spine abnormality.  In the August 1970 "Report of Medical History," the Veteran reported being in "excellent health."  Neither the separation examiner's summary of history nor clinical examination at service separation reflect any reported complaints, findings, or diagnosis of a cervical spine disorder at service separation in February 1971.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a right hip disorder have not been continuous since service separation in 
February 1971.  As indicated, at the August 1970 service separation examination, the Veteran's spine was clinically evaluated as normal.  Following service separation in February 1971, the evidence of record shows no complaints, diagnosis, or treatment for any cervical spine disorder until March 2008.  The evidence shows that a cervical spine disorder first manifested many years after service in March 2008, notably over 37 years after service discharge, when the Veteran was diagnosed with degenerative changes of the cervical spine.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until March 2008 is one factor, considered in addition to the other factors stated in this decision, which tend to weigh against a finding of either chronic cervical spine disorder symptoms in service or continuous symptoms of a cervical spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

While the Veteran is competent to state that he had cervical spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic cervical spine disorder symptoms in service and continuous cervical spine disorder symptoms since service, made in the context of the January 2009 claim for service connection (VA disability compensation) for a cervical spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are inconsistent with the service treatment record evidence, the Veteran's own contemporaneous lay history at the service separation examination, the service separation examiner's summary of history and clinical examination, an absence of complaints or treatment for decades after service, and the histories and symptoms credibly reported by the Veteran during post-service VA and private treatment.


The Veteran's recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are inconsistent with the Veteran's own histories and the findings in post-service VA and private treatment records.  VA treatment records dated from October 2003 to September 2009 do not reflect any report of an in-service neck injury, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service separation.  Private treatment records dated from November 2004 to February 2008 do not reflect any report of an in-service neck injury, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a neck injury in service, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond.

Other evidence of record that tends to show that cervical spine disorder symptoms have not been continuous since service separation includes a November 2004 private treatment record, where the private examiner reported a normal neck with full range of motion.  In a March 2005 private treatment record, the private examiner reported no CVA tenderness.  In a May 2005 private treatment record, the private examiner reported a normal neck with full range of motion.  In a July 2005 private treatment record, the private examiner reported a normal neck with full range of motion.  In a November 2005 private treatment record, the private examiner reported a normal neck with full range of motion.  In a January 2007 private treatment record, the private examiner reported a normal neck with full range of motion.  In an April 2007 private treatment record, the private examiner reported a normal neck with full range of motion.  The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a cervical spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more contemporaneous and probative than the more ambivalent and inconsistent statements of in-service injury or symptoms and post-service symptoms regarding a cervical spine disorder the Veteran later made pursuant to the recent claim for VA compensation benefits.  See Cartright at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disability is not related to his active service.  In the March 2012 VA orthopedic examination, the Veteran reported injuring his neck in service when his right leg was caught in a propeller and he was thrown against a wall.  The Veteran was diagnosed with degenerative joint disease of the cervical spine.  The VA examiner opined that, based on the evidence of record, the Veteran's cervical spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  

The VA examiner reasoned that the service treatment records after the reported neck injury in service were negative for any cervical spine disorder.  The VA examiner also reasoned that the Veteran did not receive any treatment for a cervical spine disorder for many years after service until March 2008.  The VA examiner relied on a medical study (Cocchiarella, L.[2006] Guides to the Evaluation of Permanent Impairment, 5th ed., pg. 383) that reflected disc degeneration and accompanying arthritis are a common development and that age related changes are present in forty percent of adults over age 35 and in almost all individuals over 
age 50.  The VA examiner further reasoned that there was no radiographic evidence of a compression or wedge fracture of the spine and that the Veteran's degenerative disc disease of the cervical spine is less likely due to the injury in-service and is an expected outcome of the aging process.

The weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and his military service, including no credible evidence of continuity of symptomatology of a cervical spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current cervical spine disability to service, the only probative nexus opinion on file, in March 2012, weighs against the claim.  The March 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a cervical spine disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be 
denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right hip disorder is denied.

Service connection for a cervical spine disorder is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


